DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 8 & 15 were amended on 07/07/2022.  Claims 1-20 are pending.

Response to Arguments
Applicant’s amendments and supporting arguments with respect to the rejection under § 101 have been fully considered and are persuasive.  The claims as amended are directed to an improvement in technology under Step 2A Prong Two.  Therefore, the § 101 rejection of claims 1-20 has been withdrawn. 

Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 

	Regarding the prior art rejections, Applicant argues that Wilczek does not teach the claims as amended.  The examiner respectfully disagrees and directs attention to the updated rejection below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The independent claims have been amended to recite “a plurality of respective purchase orders” and “generating purchase orders”.  However, the claims already recited “a purchase order”.  It is unclear what the relationship between each of these are, if they are intended to each be different from each other.  The remaining claims are rejected due to their dependency on a rejected independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilczek et al. (US 2016/0092423 A1, hereinafter “Wilczek”).

	Regarding claim 1, Wilczek teaches 
A computer system comprising: one or more processors; one or more computer-readable storage media coupled to the one or more processors; and a plurality of instructions, stored on the one or more computer-readable storage media and executable by the one or more processors to perform operations [Wilczek, Figure 10], the operations comprising: 
extracting information from a plurality of paragraphs associated with a plurality of respective purchase orders, wherein the plurality of paragraphs has inconsistent formats [Wilczek, ¶¶ 0040 & 0042, bounded areas correspond to Applicant’s “paragraphs” per specification paragraph [0019]], and 
generating purchase orders with individual labeled fields representing the information in a consistent format by [Wilczek, ¶ 0035, invoices have fields and templates, with additional rules for defining fields which do not exist in a template]: 

receiving a document comprising a paragraph associated with a purchase order [Wilczek, ¶ 0040, receive an OCRed document; ¶ 0078, accounting software]; 
converting the paragraph into digital information containing text [Wilczek, ¶ 0032, OCR software conversion]; and 
parsing the text to generate a data structure associated with the purchase order [Wilczek, ¶ 0040, data extraction engine], wherein the generating comprises creating the data structure and populating the data structure with data [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database], wherein the parsing comprises: 

identifying, based on an email regular expression, an email address in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
removing the email address from the text [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 
adding the email address to an email field in the data structure [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 

identifying, based on a postal code regular expression, a postal code [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
removing the postal code from the text [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 
adding the postal code to a postal code field in the data structure [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 

searching for digits in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
identifying a phone number from the digits in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
removing the phone number from the text [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database];
adding the phone number to a phone number field in the data structure [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 

determining a street name and a street number in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
removing the street name and street number from the text [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 
adding the street name and street number to a first address field in the data structure [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 

determining a city name, a contact name, and a company name in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document]; 
removing the city name, contact name, and company name from the text [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 
storing the city name, contact name, and company name in the data structure [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database], and 

generating a plurality of pre-determined number of fields in the data structure [Wilczek, ¶¶ 0041 & 0047].

Regarding claim 2, Wilczek teaches the computer system of claim 1, wherein converting the paragraph into text comprises: using Optical Character Recognition (OCR) to convert the paragraph into text [Wilczek, ¶ 0032].

Regarding claim 3, Wilczek teaches the computer system of claim 1, wherein parsing comprises: 
identifying one or more delimiters in the text [Wilczek, ¶ 0040]; 
breaking the text into words based on the one or more delimiters [Wilczek, ¶ 0040]; and 
identifying a particular portion of an address associated with the purchase order based on the one or more delimiters [Wilczek, ¶ 0068].

Regarding claim 4, Wilczek teaches the computer system of claim 1, wherein parsing comprises: using a parse tree to identify a pre-determined number of fields [Wilczek, ¶ 0068, schema].

Regarding claim 6, Wilczek teaches the computer system of claim 1, wherein determining a city name, a contact name, and a company name in the text comprises: using keywords associated with a city name, a contact name, or a company name to search the text [Wilczek, ¶ 0036].

Regarding claim 7, Wilczek teaches the computer system of claim 1, wherein the operations further comprise: 
determining that the paragraph is stored in a first size of computer memory [Wilczek, ¶ 0028]; 
determining that the pre-determined number of fields are stored in a second size of computer memory [Wilczek, ¶ 0037]; and 
determining that the second size is less than the first size [Wilczek, ¶ 0037, some invoices for different types of goods/services sold would have more or less fields].

Regarding claim 8, Wilczek teaches 
A computer-implemented method comprises: 
extracting information from a plurality of paragraphs associated with a plurality of respective purchase orders, wherein the plurality of paragraphs has inconsistent formats [Wilczek, ¶¶ 0040 & 0042, bounded areas correspond to Applicant’s “paragraphs” per specification paragraph [0019]], and 
generating purchase orders with individual labeled fields representing the information in a consistent format by [Wilczek, ¶ 0035, invoices have fields and templates, with additional rules for defining fields which do not exist in a template]: 
receiving a document comprising a paragraph associated with a purchase order [Wilczek, ¶ 0040, receive an OCRed document; ¶ 0078, accounting software]; 
converting the paragraph into digital information containing text [Wilczek, ¶ 0032, OCR software conversion]; repeatedly 
parsing, by a parser, the text to identify a particular field from the text [Wilczek, ¶ 0040, data extraction engine]; 
removing the particular field from the text [Wilczek, ¶ 0041]; and 
storing the particular field in a data structure associated with the purchase order [Wilczek, ¶ 0041], wherein the storing comprises creating the data structure and populating the data structure with data [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database]; 
until a pre-determined number of fields has been identified, removed, and stored [Wilczek, ¶ 0042].

Regarding claim 9, Wilczek teaches the computer-implemented method of claim 8, wherein converting the paragraph into text comprises: using Optical Character Recognition (OCR) to convert the paragraph into text [Wilczek, ¶ 0032].

Regarding claim 10, Wilczek teaches the computer-implemented method of claim 8, wherein parsing comprises: identifying, based on a phone number regular expression or one or more delimiters, a phone number in the text, the phone number comprising an extension of zero, three, four, or five digits [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document].

Regarding claim 11, Wilczek teaches the computer-implemented method of claim 8, wherein parsing comprises: identifying, based on a pre-determined list of state names in full form and abbreviated form, a state name in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document].

Regarding claim 12, Wilczek teaches the computer-implemented method of claim 8, wherein parsing comprises: identifying, based on machine learning or a street name regular expression, a street name in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document].

Regarding claim 13, Wilczek teaches the computer-implemented method of claim 8, wherein parsing comprises: 
identifying words corresponding to spelling of numbers [Wilczek, ¶¶ 0032 - 0034]; 
converting the words into digits [Wilczek, ¶¶ 0032 - 0034]; and 
identifying a street number based on the digits [Wilczek, ¶ 0040].

Regarding claim 14, Wilczek teaches the computer-implemented method of claim 8, wherein parsing comprises: identifying, based on machine learning or a location regular expression, a floor number, a department name or number, a post office box number, a room number, a suite number, or a mail stop number [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document].

Regarding claim 15, Wilczek teaches
One or more non-transitory computer-readable storage media to store instructions that are executable by one or more processors to perform operations, the operations comprising: 
extracting information from a plurality of paragraphs associated with a plurality of respective purchase orders, wherein the plurality of paragraphs has inconsistent formats [Wilczek, ¶¶ 0040 & 0042, bounded areas correspond to Applicant’s “paragraphs” per specification paragraph [0019]], and 
generating purchase orders with individual labeled fields representing the information in a consistent format by [Wilczek, ¶ 0035, invoices have fields and templates, with additional rules for defining fields which do not exist in a template]: 
receiving a document comprising a paragraph associated with a purchase order [Wilczek, ¶ 0040, receive an OCRed document; ¶ 0078, accounting software]; 
converting the paragraph into digital information containing text [Wilczek, ¶ 0032, OCR software conversion]; 
parsing, by a parser, the text to identify particular portions associated with a state name, a zip code, a city name, a street name and number, a phone number, an email address, a contact name, and a company name based on a pre-determined sequential order [Wilczek, ¶¶ 0064 & 0065]; 
removing the particular portions from the text based on the pre-determined sequential order [Wilczek, ¶ 0041]; and 
storing the particular portions to fields in a data structure [Wilczek, ¶ 0041], wherein the storing comprises creating the data structure and populating the data structure with data [Wilczek, ¶ 0041, extracted data is associated with the field name it was extracted from, and placed in a data structure or inserted into a database].

Regarding claim 16, Wilczek teaches the one or more non-transitory computer-readable storage media of claim 15, wherein converting the paragraph into text comprises: using Optical Character Recognition (OCR) to convert the paragraph into text [Wilczek, ¶ 0032].

Regarding claim 17, Wilczek teaches the one or more non-transitory computer-readable storage media of claim 15, wherein parsing comprises: 
identifying one or more delimiters in the text [Wilczek, ¶ 0040]; 
breaking the text into words based on the one or more delimiters [Wilczek, ¶ 0040]; and 
identifying one or more of the particular portions based on the one or more delimiters [Wilczek, ¶ 0068].

Regarding claim 18, Wilczek teaches the one or more non-transitory computer-readable storage media of claim 15, wherein parsing comprises: identifying, based on an email address regular expression, an email address in the text [Wilczek, ¶¶ 0035 & 0040, regular expressions from dictionary of regular expressions on defined fields overlaid on the OCRed document].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilczek in view of Miller et al. (US 2020/0005258 A1, hereinafter “Miller”).

	Regarding claim 5, Wilczek teaches the computer system of claim 1, but does not explicitly teach wherein parsing comprises: identifying, based on machine learning, a company name or a contact name.

	However, Miller teaches wherein parsing comprises: identifying, based on machine learning, a company name or a contact name [Miller, ¶ 0019, processing each element of classified textual content to identify and extract a value characterizing the corresponding one of the classification parameters, e.g., based on an application of one or more additional machine learning algorithms to each of the elements of textual content].

	Wilczek and Miller are analogous art because they are in the same field of endeavor, information retrieval with parsing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning feature classification techniques of Miller with the information retrieval with parsing system of Wilczek to achieve the predictable result of improved pattern (classification) recognition.

Claims 19 & 20 rejected under 35 U.S.C. 103 as being unpatentable over Wilczek.

	Regarding claim 19, Wilczek teaches the one or more non-transitory computer-readable storage media of claim 15, but does not explicitly teach wherein the pre-determined sequential order is as follows: an email address; a state name; a zip code; a phone number; a contact name; a street name and number; a city name; a floor number, a department name or number, a post office box number, a room number, a suite number, or a mail stop number; a company name; and a contact name.

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the pre-determined sequential order according to the needs of the particular application or project to achieve flexibility in changing arrangements or goals.
	Thus, Wilczek suggests wherein the pre-determined sequential order is as follows: an email address; a state name; a zip code; a phone number; a contact name; a street name and number; a city name; a floor number, a department name or number, a post office box number, a room number, a suite number, or a mail stop number; a company name; and a contact name [Wilczek, ¶¶ 0064 & 0065].

	Regarding claim 20, Wilczek similarly suggests the one or more non-transitory computer-readable storage media of claim 15, wherein the pre-determined sequential order is as follows: a contact name; a zip code; a state name; a city name; a floor number, a department name or number, a post office box number, a room number, a suite number, or a mail stop number; a street name and number; a company name; a contact name; an email address; and a phone number [Wilczek, ¶¶ 0064 & 0065].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        07/21/2022